Citation Nr: 1118104	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits greater than the rate of $733.00 per month. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to June 1985 and from December 1990 to May 1991.  The appellant is the Veteran's spouse.  This is a contested claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to an apportionment of the Veteran's disability compensation benefits at a rate greater than $733.00 per month.  She is the spouse of the Veteran, with whom she does not reside.  There are two children as defined under 38 U.S.C.A. § 101(4)(a).  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Since this case involves a claim to an increased apportioned share of the Veteran's VA benefits, and the underlying apportionment has already been established, 38 C.F.R. § 3.453 applies because it governs such determinations of the rate of apportionment.  Under 38 C.F.R. §§ 3.453 and 3.451, the hardship of the parties is to be considered for the purpose of determining the rate or amount of apportionment.

A "general" apportionment may be paid if the veteran is not residing with his spouse and the veteran is not reasonably discharging his responsibility for the spouse's support.  No apportionment will be made where the veteran is providing for dependents.  38 C.F.R. § 3.450.  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

For cases in which hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

In this case, there is insufficient information regarding the Veteran's expenses, or as to income that is not part of his VA compensation benefits for a determination, and the income and expenses information provided by the appellant is somewhat dated.

In light of the above, in order to adjudicate the claim for an apportionment of the Veteran's disability compensation benefits at a rate greater than $733.00 per month, it is necessary to review the respective financial conditions of the Veteran, as well as the appellant.  Thus, information in that regard should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a VA Form 5655, Financial Status Report and request return of a completed form.  

2.  Furnish the Veteran with a VA Form 5655, Financial Status Report and request the form be completed and returned.  

3.  In light of the above, readjudicate the claim with consideration of all contested claims procedures.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the parties be afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


